Citation Nr: 1204709	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  01-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded this issue in March 2003 to provide the Veteran with VCAA notice and to evaluate whether VA had complied with the duty to assist the Veteran in substantiating his claim, and in July 2003 to provide the Veteran with a VA examination of the left knee. 


FINDINGS OF FACT

1.  The Veteran's left knee had limited range of motion from zero to 120 degrees, at the worst, including consideration of pain on repetitive motion with no evidence of ankylosis, instability, dislocated semilunar cartilage, removal of semilunar cartilage or impairment of the tibia and fibula prior to January 25, 2010.

2.  The Veteran's left knee has a meniscus tear with at least frequent episodes locking, pain and effusion into the joint as of January 25, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement have not been met prior to January 25, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5262 (2011).  

2.  The criteria for a disability rating of 20 percent for the Veteran's service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement have been met as of January 25, 2010.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that letters dated in April 2003, July 2004 and March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters informed the Veteran that he should submit evidence showing his service-connected left knee disability has increased in severity.  In the March 2010 letter, the Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letters notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The Board observes that the April 2003, July 2004 and March 2010 letters were sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in October 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in May 2000, August 2002, April 2004, October 2005 and April 2010.

The April 2004, October 2005 and April 2010 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and evaluating the Veteran with respect to his right left knee.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in March 2003 for VCAA notice and to verify that VA fulfilled its duty to assist and in July 2003 to provide the Veteran with a VA examination.  The record shows that the RO sent the proper VCAA notice, as discussed above, in letters dated in April 2003, July 2004 and March 2010.  Furthermore, VA examinations dated in April 2004, October 2005 and April 2010 show that the examiners reviewed the Veteran's claims file and discussed in detail the current severity of the Veteran's service-connected left knee disability.  The April 2004 and October 2005 VA examiners also discussed the scars on the left knee as directed by the Board.  Accordingly, the Board finds that there has been substantial compliance with the March 2003 and July 2003 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Increased Rating 

The Veteran filed an increased rating claim for his service-connected left knee disability in January 2000.  He contends that his left knee should be rated higher due to increased pain.  As such, the rating period on appeal is from January 1999.  38 C.F.R. § 3.400 (2011).

During the pendency of this appeal, the RO increased the rating assigned to the Veteran's disability from 10 percent to 100 percent for convalescence from March 24, 2000 to April 30, 2000 and returned the disability rating to 10 percent under Diagnostic Code 5010, as of May 1, 2000.  The Veteran was provided with a 100 percent disability rating from March 24, 2000 to April 30, 2000 due to convalescence from left knee arthroscopy and debridement.  The 100 percent rating is the maximum rating possible under all potentially applicable rating criteria.  The Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  The Board will therefore consider whether the Veteran is entitled to a higher disability rating prior to March 24, 2000 and as of May 1, 2000.  Additionally, the Board has considered whether additional staging is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that a staged rating is appropriate, in addition to the one created by the RO, in light of the evidence of record.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating code for other impairment of the knee, recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate, and 30 percent disabling if severe.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§  4.2, 4.6. 

Under Diagnostic Code 5256, where there is ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero and 10 degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Diagnostic Code 5258 assesses the dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joint with a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, symptoms due to the removal of semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic Code 5262 assesses malunion of the tibia and fibula with moderate knee or ankle disability with a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562.

A VA outpatient treatment report dated in February 1999 reflected that the Veteran was status post bilateral knee arthroscopy, most recently of the left knee in April 1996 with resection of the medial patellar plica.  When seen on multiple occasions in April and May 1999, he complained of increased left knee pain to the point he was not able to bear weight on his left foot.  He described the knee as swollen, without redness or increased warmth.  He obtained moderate relief from medication for pain.  He walked with a limp with the aid of a cane.  There was no laxity.  The assessment was fairly severe patella femoral chondromalacia.  On evaluation at a VA outpatient orthopedic clinic in May and June 1999, left knee range of motion was zero degree extension to 130 degrees flexion.  In August 1999, the left knee was clinically noted to have full active and passive range of motion.  There was no instability.  He had a normal gait.  There was pain along the medial joint line to palpation.  In September 1999, he complained of occasional "catching" in the left knee.  The Veteran continued to complain of "catching," with pain, in February  2000.  It was noted he had been last seen at the orthopedic clinic in September 1999.  His pain was noted to be worse.  The knee was stable with minimal effusion.  He had pain with flexion beyond 90 degrees.  The assessment included meniscal tear.  The plan was to perform an arthroscopy and possible meniscal surgery.

The Veteran was provided with a VA examination in May 2000.  He reported that he underwent arthroscopy in March 2000 with loss of cartilage in his knee.  He complained of discomfort around the left knee both medially and laterally.  The Veteran indicated that he has had some swelling of his knee most of the time.  He denied any giving way or locking.  He did not wear any type of brace or support.  Physical examination of the Veteran revealed that the Veteran walked with a normal gait without external support.  He was able to stand and walk on his heels and toes.  He squatted approximately 75 percent of normal and he did so slowly.  McMurray, pivot shift and Lachman's tests were all negative.  The examiner reported that a March 2000 arthroscopy showed a grade 3 chondromalacia of the medial femoral condyle with a 1 cm diameter full thickness loss in the central portion of the femoral condyle and no evidence of a meniscal tear.  

An August 2002 VA examination of the left knee reveals that the Veteran complained of left knee pain, rated as a six or seven in intensity on a scale of ten with constant swelling.  He noted that he cannot bear weight on the left knee.  Physical examination revealed that the Veteran had a normal gait without any antalgia, lurch or limp.  Previously, arthroscopy portals were placed anteriorly, which were well healed.  Measurement of the left calf circumference was 49 cm compared to 50 cm on the right.  The Veteran had palpable medial and lateral joint line tenderness with minimal effusion.  There was some patellofemoral tenderness to palpation without any apprehension sign.  Anterior and posterior drawer tests were normal.  Range of notion revealed full extension to 120 degrees of flexion.  Varus and Valgus stress of the left knee failed to demonstrate any tenderness along the collateral ligaments.  McMurray test was negative.  

The Veteran was provided with another VA examination in April 2004.  He reported that he has had left knee pain every day and he had difficulty walking.  The Veteran stated that he was able to go up and down stairs and squat.  His knees did not lock.  The Veteran's left knee would swell from time to time and he felt grinding and popping.  The examiner observed that the Veteran walked with a normal gait.  He was able to walk on heels and tiptoes.  Physical evaluation of the left knee revealed no obvious joint effusion or osteophytes.  Range of motion of the left knee was normal from zero to 130 degrees of flexion.  After repetitive extension and flexion motions for a period of ten times against resistance, there was no evidence of fatigability, incoordination or loss of motion.  There was no evidence of ligamentous laxity on medial or lateral stress.  No atrophy of the quadriceps was noted on the left side.  Motor strength was normal.  Patellar crepitus and Lachman tests were positive.  There was no evidence of joint line tenderness and McMurray test was negative.  Apley test for cartilage tear or ligamentous stability was negative.  The examiner observed that there were three tiny arthroscopic scars that were hardly visible on the Veteran's left knee.  The scars were not sensitive, tender or  adherent.  The scars caused no loss of function.  

An October 2005 VA examination to evaluate headaches secondary to neck problems also included an evaluation of the Veteran's left knee.  The Veteran reported a feeling of grinding, popping and chronic pain mostly on walking and standing with some morning stiffness.  He did not have mechanical instability or locking.  The Veteran had difficulty with prolonged or fast walking or running and using stairs.  Range of motion of the left knee was from zero to 130 degrees of flexion.  There was no obvious osteophytosis or joint line effusion.  The left knee did not have ligamentous laxity on medial or lateral stress.  Joint line tenderness was negative.  Motor strength was normal.  Anterior and posterior drawer, McMurray and Lachman tests were negative.  Patellar crepitus was positive.  Repetitive passive and active range of motion and doing extension against resistance a repeated number of times revealed no fatigability, incoordination, increase in pain or loss of range of motion.  

A VA emergency department clinic note dated January 25, 2010 reflects the Veteran was seen with a complaint of left knee pain.  He reported that while walking that day, the left knee "popped," and locked up, and that he was unable to bend it or bear weight without severe pain.  He described diffuse, dull pain at rest and sharp pain with movement.  On physical examination, he was unable to bend the knee past 90 degrees due to severe pain.  There was some anterior drawer laxity.  The plan was for him to have a MRI as an outpatient.

The most recent VA examination of the Veteran's left knee was conducted in April 2010.  The Veteran used two knee supports on both of his knees.  He stated that this helps as his knees tend to give out under him, lock and he has had constant grinding and popping.  If he does not use knee supports he has to use crutches.  The Veteran was able to walk reasonable distances for his activities of daily living, but he has had extreme difficulty with stairs and he avoids stairs at any cost.  He was able to prevent any incapacitating episodes by limiting walking.  The Veteran cannot engage in prolonged walking or standing, walking fast, running, jogging or jumping.  He walked with a limp.  The Veteran has had some pain all of the time, but the pain would increase depending on the amount of standing and walking.  He has had morning stiffness in the left knee and his knee also becomes stiff after sitting for more than twenty minutes without moving his leg.  The examiner noted that an MRI dated in February 2010 showed a torn posterior root of the medial meniscus with maceration of the posterior horn and meniscal extrusion.  There was also a likelihood of a horizontal tear involving the medial meniscal body and posterior horn. 

The examiner observed that the Veteran came to the office wearing bilateral knee supports with patellar holes.  The Veteran walked with a slight limp on the right side and he walked at a slower pace.  He was able to step on his heels and toes, but he expressed pain.  Physical examination of the Veteran revealed that the appearance of the knee was essentially normal.  There was no obvious swelling.  Range of motion of the left knee was from zero to 135 degrees of flexion.  The motion was painful throughout the range, but particularly painful near the end range of flexion.  There was no evidence of ligamentous laxity on medial or lateral stress.  Lachman test was negative.  McMurray test was positive.  Patellar crepitus was positive and the Veteran expressed severe pain with motions of the kneecaps.  Joint line tenderness was positive over the medial and lateral compartments.  There was no subluxation of the knee.  The Veteran expressed pain with three active range of motions of the knee.  After the additional range of motions, the Veteran reported that he had more pain.  However, he did not have any loss in range of motion.  The examiner noted that the veteran was somewhat slow with his motions.  
 
The Veteran's service-connected left knee disability is evaluated as 10 percent disabling prior to March 24, 2000, and from May 1, 2000 under Diagnostic Code 5010 for traumatic arthritis of the knee.  Diagnostic Code 5010, arthritis due to trauma, is evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. §  4.45(f).  

Diagnostic Codes 5260 and 5261 evaluate limitation of motion of the knee.  As noted above, in order for the Veteran to receive the next higher evaluation of 20 percent under Diagnostic Codes 5260 and/or 5261, the evidence must show that his left knee disability is manifested by limitation of flexion of the leg to 30 degrees and/or limitation of extension of the leg to 15 degrees.  In this case, the overall evidence shows that the Veteran's flexion was at the worst limited to 120 degrees, prior to January 25, 2010.  The various VA examinations showed that the Veteran's left knee flexion ranged from 120 degrees to 135 degrees even with considering pain on repetitive motion.  Furthermore, the Veteran demonstrated full extension to zero degrees even with consideration of pain on repetitive motion.  The January 25, 2010 VA emergency room record reflects the Veteran was unable to bend the left knee past 90 degrees due to severe pain, with onset while walking that day.  Thus, there is no evidence of record that the Veteran's flexion was limited to 30 degrees or extension was limited to a compensable degree at anytime during the appeal period.  

As part of the above determination, the Board contemplated additional functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  The Veteran did not exhibit the functional equivalent of limitation of motion to 30 degrees on flexion or to 10 degrees on extension.  Thus, the objective medical evidence of record does not show that the Veteran has functional loss warranting a rating higher than 10 percent, or a separate compensable rating, each, for limitation flexion and extension.

The Board also finds that the Veteran is not entitled to a higher disability rating under Diagnostic Codes 5256 and 5262 or a separate disability rating under Diagnostic Code 5257.  The evidence of record does not show that the Veteran has ankylosis of the knee.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of the medical records indicates that the veteran could perform range of motion testing of the disabled joint.  Such evidence establishes that ankylosis is not present and there is no other medical evidence that contains a finding of left knee ankylosis.  Furthermore, the evidence of record shows that the Veteran does not have recurrent subluxation or lateral instability or impairment of the tibia and fibula.    

Nonetheless, the Board finds that the medical evidence shows that the Veteran's left knee has a torn posterior root of the medial meniscus with maceration of the posterior horn and meniscal extrusion.  See April 2010 VA examination interpreting a February 2010 MRI of the left knee.  There was a likelihood of a horizontal tear involving the medial meniscal body and posterior horn and meniscal intrusion.  A January 25, 2010 VA emergency room treatment record shows that the Veteran complained that his left knee popped and locked up.  He was unable to bend or bear weight on the left knee without severe pain.  After receiving treatment, the emergency room referred the Veteran to the orthopedic department for an MRI, which was conducted in February 2010.  During the April 2010 VA examination, the Veteran reported that his left knee tends to give out under him, lock and he has constant grinding and popping.  As the evidence shows that the Veteran has a torn meniscus (semilunar cartilage) with recurrent locking, pain and some effusion, the Veteran is entitled to an increased disability rating of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion as of January 25, 2010.  In assigning the January 25, 2010 date, the Board considered that on such date the Veteran sought treatment for his left knee locking and popping, which ultimately was shown to be related to a torn meniscus in a February 2010 MRI.  Thus, resolving any reasonable doubt in the Veteran's favor, the first evidence of record indicating that the Veteran had a torn meniscus was on January 25, 2010.

The Board notes that the Veteran is not entitled to a separate rating under Diagnostic Code 5258, because this would violate the rule against pyramiding under 38 C.F.R. § 4.25(b).  The U.S. Court of Appeals for Veterans Claims has explained that  when determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  If the appellant's symptoms are "distinct and separate," then the appellant is entitled to separate disability ratings for the various conditions.  Id.  The Board notes that two VA General Counsel Precedent Opinions, which are binding on VA, indicate that separate evaluations are allowed for separate disabilities arising from the same knee injury.  See VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004) (authorizing separate evaluations for limitation of leg flexion and limitation of leg extension); VA Gen. Coun. Prec. 23-97 (July 1, 1997) (authorizing separate evaluations for arthritis and subluxation or instability of the knee under Diagnostic Codes 5003 and 5257).  Nonetheless, Diagnostic Codes 5258 and 5010 consider pain as part of the rating criteria.  Furthermore, in this specific case, there is an overlapping symptom of pain.  The January 25, 2010 VA emergency room report shows that the Veteran complained that his left knee popped and locked up.  He was unable to bend or bear weight on the left knee without severe pain.  The Veteran also reported diffuse dull pain at rest and sharp pain with movement that radiates down to the shin.  Thus, a separate rating under Diagnostic Code 5258 for dislocated semilunar cartilage is not warranted.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for scars of the knee.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002) and 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the veteran filed his increased claim in January 2000; thus the pre August 30, 2002 version and the August 30, 2002 to October 23, 2008 version of the schedular criteria are applicable.  The medical evidence of record shows that the scars on the Veteran's left knee are barely visible. The scars are not sensitive or tender and they are not adherent.  The scars cause no loss of function.  There is no evidence that the scars cover an area of 144 square inches or more, are unstable, poorly nourished, tender or painful, or limit the function of the left knee.  Accordingly, the Veteran is not entitled to a separate rating for the scars on the left knee. 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for traumatic arthritis and dislocated semilunar cartilage show that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The evidence reveals that the Veteran has not worked since he was discharged from the military.  The October 2005 VA examiner determined that the Veteran was unable to work due to his mental disorder and multiple musculoskeletal disorders.  The April 2010 VA examiner also determined that the Veteran cannot be expected to work given the current condition of his knees.  However, both of these examiners did not state that the Veteran was unable to work solely due to his service-connected left knee disorder.  The assigned ratings for the service-connected disability at issue are intended to compensate the Veteran including for occupational impairment.  Thus, the evidence of record does not indicate that his service-connected left knee disorder has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected left knee disorder has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement, prior to January 25, 2010, is denied. 

Entitlement to a disability rating of 20 percent for service-connected residuals of a left knee injury with degenerative joint disease, status post arthroscopic surgeries with debridement, from January 25, 2010, is granted. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


